Case 19-31485-sgj11 Doc 102 Filed 06/30/21        Entered 06/30/21 16:09:22       Page 1 of 4



Vickie L. Driver
State Bar No. 24026886
Christina W. Stephenson
State Bar No. 24049535
CROWE & DUNLEVY, P.C.
2525 McKinnon St., Suite 425
Dallas, TX 75201
Telephone: 214.420.2163
Facsimile: 214.736.1762
Email: vickie.driver@crowedunlevy.com
Email: christina.stephenson@crowedunlevy.com

COUNSEL FOR THE DEBTOR


                    UNITED STATES BANKRUPTCY COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION
_________________________________________
                                         §
In re:                                   §    Chapter 11
                                         §
WEST HOUSTON MEMORY CARE, LLC            §    Case No. 19-31485-sgj-11
                                         §
                  Debtor.                §
                                         §
________________________________________ §

  MOTION TO CONTINUE HEARING ON THE APPLICATION FOR ALLOWANCE
   AND PAYMENT OF ADMINISTRATIVE EXPENSES PURSUANT TO 11 U.S.C.
          §503(B)(1) FILED BY J&M FAMILY MANAGEMENT LLC

TO THE HONORABLE STACEY G. C. JERNIGAN,
UNITED STATES BANKRUPTCY JUDGE:

        West Houston Memory Care, LLC, debtor and debtor-in-possession in the above-

referenced case (the “Debtor”) hereby files this Motion to Continue Hearing on the Application

for Allowance and Payment of Administrative Expenses Pursuant to 11 U.S.C. §503(B)(1) filed

by J&M Family Management LLC (the “Motion”) In support of the Motion, the Debtor

respectfully shows the Court as follows:




MOTION TO CONTINUE HEARING - Page 1 of 4
Case 19-31485-sgj11 Doc 102 Filed 06/30/21                          Entered 06/30/21 16:09:22                 Page 2 of 4




                                  I.            JURISDICTION AND VENUE

         1.        This Court has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 157 and

1334(b). This matter is a core proceeding and this Motion is proper in this district pursuant to 28

U.S.C. §§ 1408 and 1409.

                                              II.       BACKGROUND

         2.        On May 2, 2019 (the “Petition Date”), the Debtor and several of its affiliates1

commenced Chapter 11 cases by filing voluntary petitions for relief under Chapter 11 of Title 11

of the United State Code §§ 101, et seq. (the “Bankruptcy Code”).

         3.        No trustee or examiner has been appointed in the Debtor’s Chapter 11 Case.

         4.        On February 16, 2021, J&M Family Management LLC (“J&M”) filed its

Application for Allowance and Payment of Administrative Expenses Pursuant to 11 U.S.C.

503(B)(1) (the “Application”) [Docket No. 77]. Debtor filed its Objection to the Application on

March 18, 2021 [Docket No. 79] and J&M filed a Reply to Debtor’s Objection on April 1, 2021

[Docket No. 88].

         5.        On May 14, 2021 a Notice of Hearing [Docket No. 96] was filed and the

Application was set for hearing on July 12, 2021 at 2:30 p.m.

         6.        Debtor and J&M’s counsel continue to engage in settlement discussions and hope

to resolve the Objection without the need for a hearing. Accordingly, the Debtor files this Motion

seeking to continue the hearing on the Application for at least 14 days to allow Debtor and J&M

additional time to attempt to resolve the Objection and the hearing.




1
 Pearland Memory Care, LLC and Cinco Ranch Memory Care, LLC’s First Amended Joint Plan of Liquidation was confirmed
by the Court on February 28, 2020 [Docket No. 585]. Riverstone Memory Care, LLC’s bankruptcy case was dismissed on March
27, 2020 [Docket No. 613]. The LaSalle Group, Inc. filed a Motion to Convert its bankruptcy case to Chapter 7 on June 30, 2020
[Docket No. 694]. An order was entered converting The LaSalle Group, Inc.’s case to one under Chapter 7 on September 16,
2020 [Docket No. 780].


MOTION TO CONTINUE HEARING - Page 2 of 4
Case 19-31485-sgj11 Doc 102 Filed 06/30/21           Entered 06/30/21 16:09:22       Page 3 of 4




                               III.      REQUEST FOR RELIEF

       7.      By this Motion, the Debtor respectfully requests the Court continue the hearing

for at least 14 days to allow Debtor and J&M to continue to engage in settlement discussions and

attempt to resolve the Objection without the necessity of a hearing.

       WHEREFORE, PREMISES CONSIDERED, the Debtor respectfully requests that the

Court enter an order granting a continuance of the hearing for 14 days, and such other and further

relief as the Court deems appropriate.




Dated: June 30, 2021.                            CROWE & DUNLEVY, P.C.


                                                 By: /s/ Christina W. Stephenson
                                                 Vickie L. Driver
                                                 State Bar No. 24026886
                                                 Christina W. Stephenson
                                                 State Bar No. 24049535
                                                 2525 McKinnon St., Suite 425
                                                 Dallas, TX 7501
                                                 Telephone: 214.420.2163
                                                 Facsimile: 214.736.1762
                                                 Email: vickie.driver@crowedunlevy.com
                                                 Email:christina.stephenson@crowedunlevy.com

                                                 COUNSEL FOR THE DEBTOR




MOTION TO CONTINUE HEARING - Page 3 of 4
Case 19-31485-sgj11 Doc 102 Filed 06/30/21          Entered 06/30/21 16:09:22       Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing pleading was filed with the
Court and served electronically upon all parties registered to receive notice via the Court’s
CM/ECF system on this 30th day of June, 2021.

                                            By: /s/ Christina W. Stephenson
                                                    Christina W. Stephenson


                            CERTIFICATE OF CONFERENCE

       I hereby certify that on June 29th, 2021, I conferred with Melissa Hayward, Counsel for
J&M Family Management, LLC and she stated that she is not opposed to the relief requested in
this Motion.


                                            By: /s/ Christina W. Stephenson
                                                    Christina W. Stephenson




MOTION TO CONTINUE HEARING - Page 4 of 4
